Case 1:15-cv-00992-RBJ-KLM Document 338 Filed 06/11/19 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 15-cv-00992-RBJ-KLM

  AHMAD AJAJ,

          Plaintiff,

  v.

  FEDERAL BUREAU OF PRISONS, et al.

          Defendants.


         JOINT MOTION TO EXTEND DEADLINE TO FILE NOTICE OF APPEAL


          The parties, through undersigned counsel and pursuant to Fed. R. App. P. 4(a)(5)(A) and

  D.C.COLO.LCivR 6.1, respectfully request an extension of time of thirty days—or until July 15,

  20191—to file any Notice of Appeal in this case. In support thereof, the parties state as follows:

       1. Mr. Ajaj filed this case on May 11, 2015. Doc. 1. After several years of motions briefing

          and discovery, the case proceeded to trial against Defendant Federal Bureau of Prisons

          (BOP) on August 27-28, 2018. See generally Doc. 297-98 (Bench Trial Transcripts). After

          trial, on September 13, 2018, the Court issued its Findings, Conclusions and Order of

          Judgment, issuing an injunction against Defendant BOP, finding that “[Mr. Ajaj] was the

          prevailing party,” and awarding Mr. Ajaj “a reasonable attorney’s fee.” Doc. 291. Final

          judgment entered that same day. Doc. 292.



  1
   Thirty days from June 14, 2019, the current notice of appeal deadline, is July 14, 2019, a Sunday.
  The parties, therefore, request the Court extend the deadline to the next business day, Monday,
  July 15, 2019.
Case 1:15-cv-00992-RBJ-KLM Document 338 Filed 06/11/19 USDC Colorado Page 2 of 8




     2. Defendant BOP filed a Motion to Amend the Judgment on October 12, 2018. Doc. 301.

        Mr. Ajaj responded (Doc. 304), and Defendant BOP replied (Doc. 307).

     3. While that motion was pending before the Court, the parties engaged in negotiation on Mr.

        Ajaj’s attorneys’ fees and costs as well as Defendant BOP’s compliance with the Court’s

        injunction. See generally Doc. 315 at 1-2 (outlining negotiation history).

     4. Defendant BOP transferred Mr. Ajaj from the United States Penitentiary-Terre Haute in

        Terre Haute, Indiana, to the United States Penitentiary-Allenwood in Allenwood,

        Pennsylvania (USP-Allenwood). Id. at 2. After the transfer, the parties could not reach

        agreement on the issues surrounding Defendant BOP’s compliance with the injunction, so

        Mr. Ajaj filed his Petition for Attorneys’ Fees and Expenses (Doc. 315), Proposed Bill of

        Costs (Doc. 316), Motion for Order to Show Cause Why Defendant BOP Should Not Be

        Held in Contempt (Doc. 317), and Motion for Relief from Order (Doc. 243) and Judgment

        (Doc. 292) (Doc. 318) on March 1, 2019.

     5. Defendant BOP did not file a response to Mr. Ajaj’s Petition for Attorneys’ Fees and

        Expenses, but the parties fully briefed the other motions (see Doc. 325, 326, 328, 329) and

        the clerk set a costs hearing for May 2, 2019 (Doc. 327). On April 15, 2019, the Court

        issued its Order on Post-Trial Motions (Doc. 330), granting Defendant BOP’s motion to

        amend the judgment and denying Mr. Ajaj’s motions. As to Mr. Ajaj’s request for

        attorneys’ fees, the Court ordered the parties “to resume negotiations toward a reasonable

        compromise.” (Doc. 330). In light of the Court’s order, the parties requested the clerk

        vacate the costs hearing. Doc. 332.




                                                 2
Case 1:15-cv-00992-RBJ-KLM Document 338 Filed 06/11/19 USDC Colorado Page 3 of 8




     6. In accordance with its order, the Court issued an Amended Final Judgment on April 15,

        2019 (Doc. 331), thereby setting the deadline for the parties to file a notice of appeal for

        June 14, 2019. See Fed. R. App. P. 4(a)(1)(B) (setting the deadline to file a notice of appeal

        as sixty days after entry of the judgment in any case involving the United States, its

        agencies, or its officers).

     7. The parties are currently discussing the most efficient way in which to continue negotiating

        the issue of attorneys’ fees and costs, resolution of which may impact the issues for appeal.

        The parties intend to soon file a Joint Motion for Referral for Settlement Conference with

        Magistrate Judge Mix and are hopeful that will be an effective and efficient way forward.

     8. Federal Rule of Appellate Procedure 4(a)(5) allows the district court to extend the deadline

        to file a notice of appeal for up to thirty days so long as the moving party requests the

        extension within thirty days of the original deadline and “if the moving party ‘shows

        excusable neglect or good cause.’” Bishop v. Corsentino, 371 F.3d 1203, 1206 n.2 (10th

        Cir. 2004) (quoting Fed. R. App. P. 4(A)(5)(A)(ii)) (emphasis in original).

     9. “The factors relevant to an excusable-neglect decision include ‘the danger of prejudice to

        [the nonmoving party], the length of the delay and its potential impact on judicial

        proceedings, the reason for the delay, including whether it was within the reasonable

        control of the movant, and whether the movant acted in good faith.’” Bishop, 371 F.3d at

        1206, quoting City of Chanute v. Williams Natural Gas Co., 31 F.3d 1041, 1046 (10th Cir.

        1994).

     10. “The concept of good cause ‘take[s] account of a narrow class of cases in which a

        traditional ‘excusable neglect’ analysis would be inapposite.’” Bishop, 371 F.3d at 1207,



                                                  3
Case 1:15-cv-00992-RBJ-KLM Document 338 Filed 06/11/19 USDC Colorado Page 4 of 8




        quoting Mirpuri v. ACT Mfg., Inc., 212 F.3d 624, 630 (1st Cir. 2000). In such cases, “the

        need for an extension is usually occasioned by something that is not within the control of

        the movant.” Fed. R. App. P. 4(a)(5) advisory committee’s note (2002 Amendments).

     11. The parties submit this motion meets the requirements of the rule and therefore respectfully

        request the thirty-day extension.

            a. First, the parties have filed this motion prior to the expiration of the deadline to file

                a notice of appeal, and thus have met the requirements of Federal Rule of Appellate

                Procedure 4(a)(5)(A)(i).

            b. Second, the parties submit the circumstances of this case justify a finding of

                excusable neglect or good cause pursuant to Federal Rule of Appellate Procedure

                4(a)(5)(A)(ii).

                    i. Initially, there is no danger of prejudice to either party here because this

                        motion is brought jointly.

                    ii. Additionally, the delay is minimal—a mere thirty days—and the reasons for

                        it are to promote judicial economy: This request is intended to allow the

                        parties time to further negotiate the issue of attorneys’ fees, which may

                        narrow and/or limit the issues for appeal in this case.

                   iii. Moreover, Mr. Ajaj submits that the delay in resolution of attorneys’ fees

                        was occasioned in part by the limited access his counsel has had to their

                        client since his transfer to USP-Allenwood in February 2019. Prior to this

                        transfer, Defendant BOP allowed Mr. Ajaj frequent, hour-long phone calls

                        with his counsel to allow time for full client counseling on all issues related



                                                     4
Case 1:15-cv-00992-RBJ-KLM Document 338 Filed 06/11/19 USDC Colorado Page 5 of 8




                    to this case. Since the transfer, Defendant BOP has severely limited the

                    length and frequency of calls it permits Mr. Ajaj to have with his counsel.

                    This has restricted the ability of Mr. Ajaj and his counsel to discuss the

                    extensive record in this case, to consult on which issues are viable for

                    appeal, and to determine next steps in the negotiation on attorneys’ fees.

                    Because of the limited access to Mr. Ajaj, undersigned counsel attempted

                    to schedule an in-person legal visit with Mr. Ajaj on May 16, 2019, but

                    Defendant BOP informed undersigned counsel they could not visit Mr. Ajaj

                    on that day. This caused undersigned counsel to change travel plans in order

                    to visit Mr. Ajaj on May 21, 2019. Because of the remote location of USP-

                    Allenwood, undersigned counsel was travelling or visiting with Mr. Ajaj

                    from May 20 to May 22, 2019

                iv. Compounding this lack of access to Mr. Ajaj are other personal and

                    professional obligations on Mr. Ajaj’s counsel in the last months since the

                    Court issued its Amended Judgment. First, counsel Nicole B. Godfrey and

                    Danielle C. Jefferis were out of town to present at and attend a pre-planned

                    professional conference from May 4 to May 8, 2019, and Ms. Godfrey

                    presented at and attended a second out of town, pre-planned professional

                    conference from May 8 to May 10, 2019. Relatedly, counsel Laura L.

                    Rovner is out of the country on other professional obligations from May 16

                    to June 16, 2019. Second, Ms. Godfrey was out of town May 11 to May 20,

                    2019 and again May 22 to May 26, 2019 for a family emergency and



                                             5
Case 1:15-cv-00992-RBJ-KLM Document 338 Filed 06/11/19 USDC Colorado Page 6 of 8




                       funeral. Finally, Ms. Jefferis and Ms. Godfrey had pre-planned vacations

                       out of the country May 26 to June 6, 2019 and June 11 to 25, 2019,

                       respectively.

                   v. Finally, counsel Darold W. Killmer only entered his appearance on May 31,

                       2019, and has not had sufficient time to come up to speed on the extensive,

                       years-long record in the case.

                   vi. Counsel for the BOP are willing and eager to engage in further discussions

                       and are hopeful that further discussions will be productive.

            c. Combined, these circumstances are “unique and extraordinary,” Gooch v. Skelly

                Oil Co., 493 F.2d 366, 370 (10th Cir. 1974) (quotation omitted), such that they

                justify the brief requested extension here.

            d. Finally, the parties’ request for an extension is made in good faith to allow the

                parties the opportunity to settle the issue of attorneys’ fees and perhaps narrow the

                issues for appeal.

     12. For the reasons outlined above, the parties have demonstrated excusable neglect or good

        cause sufficient to justify their requested extension under Federal Rule of Appellate

        Procedure 4(a)(5)(ii).

     13. For the foregoing reasons, the parties respectfully request a thirty-day extension of the

        deadline on which they must file a notice of appeal, setting the deadline for July 15, 2019.

     14. Pursuant to D.C.Colo.LCivR 6.1(b), undersigned counsel states that this is the first

        extension of time requests for the notice of appeal deadline.




                                                  6
Case 1:15-cv-00992-RBJ-KLM Document 338 Filed 06/11/19 USDC Colorado Page 7 of 8




     15. Pursuant to D.C.Colo.LCivR 6.1(c), undersigned counsel certifies that a copy of this

         motion will be served upon their respective clients.

  DATED: June 11, 2019

  STUDENT LAW OFFICE                                            JASON R. DUNN
                                                                United States Attorney
  s/ Danielle C. Jefferis
  Danielle C. Jefferis                                          s/ Susan Prose
  Nicole B. Godfrey                                             Susan Prose
  Laura L. Rovner                                               Lauren M. Dickey
  University of Denver Sturm College of Law                     Assistant United States Attorneys
  Civil Rights Clinic                                           United States Attorney’s Office
  2255 E. Evans Ave., Suite 335                                 1801 California Street, Suite 1600
  Denver, CO 80208                                              Denver, CO 80202
  P: (303) 871-6574                                             T: (303) 454-0100
  E: djefferis@law.du.edu                                       E: susan.prose@usdoj.gov

  KILLMER, LANE & NEWMAN, LLP                                   Counsel for Defendants

  s/ Darold W. Killmer
  Darold W. Killmer
  1543 Champa Street, Suite 400
  Denver, CO 80202
  P: (303) 571-1000
  F: (303) 571-1001
  E: dkillmer@kln-law.com

  Counsel for Plaintiff




                                                  7
Case 1:15-cv-00992-RBJ-KLM Document 338 Filed 06/11/19 USDC Colorado Page 8 of 8




                                 CERTIFICATE OF SERVICE

          I hereby certify that on June 11, 2019, I electronically filed the foregoing JOINT
  MOTION TO EXTEND DEADLINE TO FILE NOTICE OF APPEAL with the Clerk of
  Court using the CM/ECF system, which will send electronic notification via e-mail to the
  following:

  Susan Prose                         Lauren Dickey                        Clay Cook
  Susan.Prose@usdoj.gov               Lauren.Dickey2@usdoj.gov             c2cook@bop.gov

  Kevin Traskos                       Marcy Cook
  Kevin.Traskos@usdoj.gov             Marcy.Cook@usdoj.gov

  Counsel for Defendants

          I also hereby certify that I mailed a copy of the foregoing to the following non-CM/ECF
  participants in this manner:

  Ahmad Ajaj, #40637-053
  USP Allenwood
  U.S. Penitentiary
  P.O. Box 3000
  White Deer, PA 17887
                                                            s/ Danielle C. Jefferis




                                                8
